The bill is filed by the distributees of David W. Lawson against the defendant as his widow and administratrix. *Page 115 
The property consists of slaves and other effects to a large amount, and the plaintiffs claim that the whole of it is subject to distribution among them, discharged of any claim by her for a year's provision and a distributive share, and it alleges two grounds upon which she is not entitled; the first is, that on 11 November, 1852, immediately preceding the marriage and in contemplation thereof, the defendant, then a widow, and the intestate entered into marriage stipulations, under seal, in which it was mutually covenanted and agreed that on the death of either, each one was to resume the possession of the property he or she had originally owned, and was to take no interest whatever and set up no claim to any in the property of the decedent. The particular words of the contract relied on to exclude the claim of the (133) defendant in this respect is as follows: "And it is further agreed to and by the above afore named parties that the aforesaid Winifred Jones shall not claim, have power to hold or retain, any part or particle of the above property any longer than the above named parties may live together, but in case of the death of the said D. W. Lawson deliver up the above property and effects to his children, as the said Lawson may direct."
Another ground on which the plaintiffs say that the estate should be divided among them, exclusive of the marital claims of the defendant, is that she was never lawfully married to the intestate for that the person officiating at the ceremony was not duly qualified to solemnize the rights of matrimony.
The defendant answered, not varying the facts as set out in the bill. Replication. The main questions in the case are, whether the deed above set out is sufficient to exclude the defendant from a claim for her year's provision, for which she had filed a petition, and from a distributive share in her late husband's personal estate, and whether the two objections to those claims rendered the bill multifarious.
The bill is filed by the next of kin and distributees of David W. Lawson against the widow, who is the administratrix of the deceased, praying for an account of the intestate's estate.
The principal difficulty presented by the pleadings arises upon the construction of the instrument of writing under date of 11 November, 1852, purporting to be an ante-nuptial agreement between the intestate Lawson and Winifred Jones — whether it be such a relinquishment of marriage rights to dower, distributive share, and year's provision as will be enforced in a court of equity. *Page 116 
(134)   We think it is clearly so. The writing in question seems to be mutual covenants and agreements not to prefer a claim to any portion of the other's property or demand any benefit therefrom, excepting such enjoyment as they might jointly reap from it while they lived together. The covenants are mutual, and the one is a sufficient consideration to support the other. Mrs. Jones covenants that she will not claim, hold, or retain any part or particle of her husband's property any longer than they may live together, but in case of the death of the husband will deliver the whole up to his children as he shall direct, save only such as he may devise or bequeath to her.
The covenants extend to every claim of every sort which the defendant can set up to the real or personal estate of her husband as his widow. She is precluded, therefore, as we think, in this Court from dower, distributive share, or year's provision in her husband's estate.
Murphy v. Avery, 18 N.C. 25, is not in conflict with the opinion here expressed. That was a petition in a court of law for a year's provision, and the defense set up was an ante-nuptial agreement similar to the one in this case. It was there held that as the demand of the petitioner was a legal demand, and the covenants in the marriage settlement could not operate as a legal release, the petitioner was entitled to judgment. It is neither expressly nor by implication held that in equity the agreement would not be upheld and enforced.
The bill seeks an account and surrender of the entire estate not disposed of in a due course of administration, free from the claims of the widow, and this demand is placed upon two grounds: First, the antenuptial agreement referred to; and, secondly, the alleged fact that the parties were never lawfully married, and this is objected to as multifariousness.
There are not two distinct independent objects of equity jurisdiction sought to be attained in the bill. The object is an account of the intestate's estate according to certain principles, and the right to this account is placed upon two grounds — relinquishment and defective marriage. The grounds are not objects of the bill, but are introduced merely by way of directing attention to the reasons upon which the (135) particular equity of complainants rests. The bill is not multifarious. We think the complainants are entitled to an account of intestate's estate according to the rights here declared.
PER CURIAM.                                    Decree for an account.
Cited: Brooks v. Austin, 95 N.C. 477; Perkins v. Brinkley, 133 N.C. 88. *Page 117